     Case 7:19-cv-00309 Document 30 Filed on 06/04/20 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS


Jane Doe

v.                                           Case Number: 7:19−cv−00309

Edinburg Consolidated Independent
School District




                            NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
            Bentsen Tower
            1701 W. Hwy. 83
            McAllen, Texas 78501
DATE:      6/25/2020
TIME:      04:00 PM
TYPE OF PROCEEDING: Motion Hearing



Date: June 4, 2020
                                                        David J. Bradley, Clerk
